Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20-49 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a container of plastic material, the container comprising:
a container part capable of receiving contents dispensable via a container opening;
a head part closing the container opening along a separation line and being removable from a neck part extending between the head part and the container part along the separation line;
a plurality of different functional surfaces on an inner circumference of the neck part including a first functional surface arranged to form a seal against a withdrawal body of a withdrawal device capable of withdrawing the contents from the container part when the container opening is open and including a second functional surface forming a lead-in area having different geometric properties from the first functional surface and seamlessly merging into the first functional surface, the first and second functional 


a container part capable of receiving contents dispensable via a container opening;
a head part closing the container opening along a separation line and being removable from a neck part extending between the head part and the container part along the separation line;
a plurality of different functional surfaces on an inner circumference of the neck part including a first functional surface arranged to form a seal against a withdrawal body of a withdrawal device capable of withdrawing the contents from the container part when the container opening is open and including a second functional surface forming a lead-in area having different geometric properties from the first functional surface and seamlessly merging into the first functional surface and being cone-shaped with an opening angle of 10 to 40 degrees, the first and second functional surfaces being between other functional surfaces in the neck part, as defined within the context of claim 45 along with all other claim limitations.

a container part capable of receiving contents dispensable via a container opening;
a head part closing the container opening along a separation line and being removable from a neck part extending between the head part and the container part along the separation line;
a plurality of different functional surfaces on an inner circumference of the neck part including a first functional surface arranged to form a seal against a withdrawal body of a withdrawal device capable of withdrawing the contents from the container part when the container opening is open and including a second functional surface forming a lead-in area having different geometric properties from the first functional surface and seamlessly merging into the first functional surface and including an additional functional surface extending from the second functional surface toward the head part and being in a shape of a cone tapering toward the second functional surface, the first and second functional surfaces being between other functional surfaces in the neck part, as defined within the context of claim 48 along with all other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753